Cite as 2017 Ark. App. 398


                   ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                        No. CR-16-1003


                                                   Opinion Delivered   June 21, 2017

T.S.                                                APPEAL FROM THE OUACHITA
                               APPELLANT            COUNTY CIRCUIT COURT
                                                    [NO. 52JV-15-152]

V.                                                  HONORABLE EDWIN KEATON,
                                                    JUDGE

STATE OF ARKANSAS                                  REBRIEFING ORDERED; MOTION
                                 APPELLEE          TO WITHDRAW DENIED


                               LARRY D. VAUGHT, Judge

       The State filed a petition alleging that T.S., a minor, should be adjudged a juvenile

delinquent for committing first-degree criminal mischief. After a bench trial, the Ouachita

County Circuit Court adjudicated T.S. delinquent. Pursuant to Anders v. California, 386 U.S. 738

(1967), and Rule 4-3(k) (2016) of the Arkansas Rules of the Supreme Court and Court of

Appeals, counsel for T.S. has filed a motion to be relieved as counsel and a brief stating that

the adverse rulings in the record provide no meritorious grounds for an appeal. We order

rebriefing and deny the motion to withdraw as counsel.

       The argument section of a no-merit brief “consists of a list of all rulings adverse to the

defendant made by the circuit court on all objections, motions and requests made by either

party with an explanation as to why each adverse ruling is not a meritorious ground for

reversal.” Ark. Sup. Ct. R. 4-3(k)(1) (2016). The rule requires that the abstract and addendum
                                  Cite as 2017 Ark. App. 398

of a no-merit brief contain, in addition to the other material parts of the record, all rulings

adverse to the defendant made by the circuit court. Id.

        T.S.’s counsel’s brief lists three evidentiary objections made by the State that were

sustained by the circuit court, 1 and counsel argues that these adverse rulings would not provide

a nonfrivolous ground for reversal. The first objection is abstracted: “Objection by State:

Leading Question. Sustained.” The second objection is abstracted: “Objection by defense

related to statement by State not relevant to case.” The third objection is abstracted:

“Objection by State arguing speculation. Sustained.” The abstracting of these objections is

incomplete and lacks context, making it extremely difficult to determine what testimony was

objectionable, the scope of the objection raised at trial, and whether there is a meritorious

ground for appeal. Because counsel’s abstract is in violation of Ark. Sup. Ct. R. 4-2(a)(5) and

4-3(k)(1), we order rebriefing on this point.

        The only other adverse ruling in this case was the circuit court’s delinquency finding.

Counsel’s brief fails to address this adverse ruling and explain why there is no merit to an

appeal of the finding. 2 A no-merit brief that fails to address an adverse ruling does not satisfy

the requirements of Rule 4-3(k)(1) and must be rebriefed. Sartin v. State, 2010 Ark. 16, at 8, 362
S.W.3d 877, 882.

        Therefore, we order rebriefing and direct counsel to cure the deficiencies under Rule

4-3(k)(1) by filing a substituted abstract and brief within fifteen days from the date of this


        1Counsel’s abstract lists a fourth evidentiary objection made by the defense; however,
because the circuit court did not rule on this objection, it is not an adverse ruling.

        2The   argument section of T.S.’s counsel’s brief stops midsentence in the middle of the
page.
                                                2
                                  Cite as 2017 Ark. App. 398

opinion. Ark. Sup. Ct. R. 4-2(b)(3). The deficiencies we have noted are not to be taken as an

exhaustive list. We encourage counsel, prior to filing a substituted abstract and brief, to

examine Rules 4-2 and 4-3 to ensure that she has complied with our rules and that no

additional deficiencies are present. Wells v. State, 2012 Ark. App. 151, at 3.

       Rebriefing ordered; motion to withdraw denied.

       HARRISON and BROWN, JJ., agree.

       Ebony Gulley, Deputy Public Defender, for appellant.

       No response.




                                                3